


110 HR 6187 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6187
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. McDermott (for
			 himself, Mr. Reichert,
			 Mr. Inslee,
			 Mr. Smith of Washington,
			 Mrs. McMorris Rodgers,
			 Mr. Hastings of Washington,
			 Mr. Baird, and
			 Mr. Larsen of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 4244 University Way NE. in Seattle, Washington, as the
		  Jacob Lawrence Post Office Building.
	
	
		1.Jacob Lawrence Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 4244 University Way NE. in Seattle, Washington, shall be
			 known and designated as the Jacob Lawrence Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jacob
			 Lawrence Post Office Building.
			
